                                                                                                                    UST-10 COVER SHEET

                                            MONTHLY FINANCIAL REPORT FOR
                                          CORPORATE OR PARTNERSHIP DEBTOR

 Case No.               ___________________                             Report Month/Year

 Debtor                 ______________________________________


 INSTRUCTIONS: The debtor’s monthly financial report shall include a cover sheet signed by the debtor and all UST forms and
 supporting documents. Exceptions, if allowed, are noted in the checklist below. Failure to comply with the reporting requirements
 of Local Bankruptcy Rule 2015-2(a), or the United States Trustee’s reporting requirements, is cause for conversion or dismissal of
 the case.


 The debtor has provided the following with this monthly financial report:                                                          Yes     No
 UST-12            Comparative Balance Sheet, or debtor’s balance sheet.
                   The debtor’s balance sheet, if used, shall include a breakdown of pre- and post-petition liabilities. The
                   breakdown may be provided as a separate attachment to the debtor's balance sheet.


 UST-13            Comparative Income Statement, or debtor’s income statement.


 UST-14            Summary of Deposits and Disbursements


 UST-14            Statement(s) of Cash Receipts and Disbursements
 Continuation A Continuation Sheet shall be completed for each bank account or other source of debtor funds and shall
 Sheets       include a monthly bank statement and all supporting documents described in the instructions.


 UST-15            Statement of Aged Receivables
                   A detailed accounting of aged receivables shall be provided on, or in an attachment to, UST-15.


 UST-16            Statement of Aged Post-Petition Payables
                   A detailed accounting of aged post-petition payables shall be provided on, or in an attachment to, UST-16.


 UST-17            Other Information
                   When applicable, attach supporting documents such as an escrow statement for the sale of real property or
                   an auctioneer’s report for property sold at auction. When changes or renewals of insurance occur, attach a
                   copy of the new certificate of insurance or a copy of the bond.



 CONTACT INFORMATION

 Who is the best person to contact if the UST has questions about this report?
                   Name
                   Telephone
                   Email




Monthly Financial Report - Corporate or Partnership Debtor                                                                           Page 1 of 15
United States Trustee - Western District of Washington                                                                               (February 2012)

      Case 16-11767-CMA                       Doc 2292        Filed 03/26/21            Ent. 03/26/21 15:26:54                 Pg. 1 of 48
                                                                                       Case Number
Debtor                                                                                 Report Mo/Yr




                                                         DEBTOR’S CERTIFICATION
  INSTRUCTIONS: The debtor, or trustee, if appointed, must answer questions 1 and 2 and sign this
  financial report where indicated below. Only an officer or director has authority to sign a financial report
  for a corporate debtor and only a general partner has authority to sign a financial report for a partnership
  debtor. Debtor’s counsel may not sign a financial report for the debtor.

         Question 1 At month end, was the debtor delinquent on any post-                                 Yes          No
                    petition tax obligation?                                                             If yes, list each delinquent post-
                                                                                                         petition tax obligation on page 9.




         Question 2 For purposes of calculating the debtor's obligation                                  Complete page 6 to calculate TOTAL
                                                                                                         DISBURSEMENTS and enter the total
                    under 28 U.S.C. 1930(a)(6) to pay a quarterly fee to the
                                                                                                         here.
                    United States Trustee, TOTAL DISBURSEMENTS this
                    month from all sources were:
                                                                                                         $ 40.00


  I certify under penalty of perjury that other information contained in this monthly financial report is
  complete, true, and accurate to the best of my knowledge, information, and belief.

  Debtor’s
  signature                                                                                                Date




                                                           Monthly Financial Reports
                                                         (due on the 14th of the subsequent month)

Original Place of Filing:
                             Seattle, WA                                                             Tacoma, WA

 File the original with the court::                                          File the original with the court::

             United States Bankruptcy Court                                            United States Bankruptcy Court
             United States Courthouse                                                  1717 Pacific Avenue, Suite 2100
             700 Stewart Street, Suite 6301                                            Tacoma, WA 98402
             Seattle, WA 98101


 AND serve a copy on each of the following:

                        Each member of any committees elected or appointed pursuant to the Bankruptcy Code, and to their
                        authorized agents.
                        Debtor’s counsel.

 NOTE: If the report is electronically filed with the Court, the United States Trustee will be served automatically. There is no
 need to serve an additional copy on the United States Trustee.




Monthly Financial Report - Corporate or Partnership Debtor                                                                            Page 2 of 15
United States Trustee - Western District of Washington                                                                                 (February 2012)

      Case 16-11767-CMA                       Doc 2292            Filed 03/26/21        Ent. 03/26/21 15:26:54               Pg. 2 of 48
                                                                              Case Number
Debtor                                                                        Report Mo/Yr




                                                 UST-12, COMPARATIVE BALANCE SHEET



                                          As of month ending

 ASSETS
       Current Assets
             Cash
             Cash - Held by Others
              (Escrow & Attorney Trust Accounts)
             Accounts Receivable (net)
             Notes Receivable
             Inventory
             Prepaid Expenses
             Other (attach list)
       Total Current Assets
       Fixed Assets
             Real Property/Buildings
             Equipment
             Accumulated Depreciation
       Total Fixed Assets
       Other Assets (attach list)
 TOTAL ASSETS

 LIABILITIES
       Post-Petition Liabilities
             Taxes Payable
             Other Accounts Payables
             Notes Payable
             Rents, Leases & Mortgages Payable
             Accrued Interest
             Other (specify)
       Total Post-Petition Liabilities


                                                         (contd. on next page)




Monthly Financial Report - Corporate or Partnership Debtor                                                    Page 3 of 15
United States Trustee - Western District of Washington                                                        (February 2012)

      Case 16-11767-CMA                       Doc 2292       Filed 03/26/21    Ent. 03/26/21 15:26:54   Pg. 3 of 48
                                                                              Case Number
Debtor                                                                        Report Mo/Yr




                                           UST-12, COMPARATIVE BALANCE SHEET (contd.)



                                          As of month ending
       Pre-Petition Liabilities
             Unsecured Debt
             Priority Debt:
                        Taxes
                        Wages
                        Deposits
                        Other
             Notes Payable (Secured Debt)
       Total Pre-Petition Liabilities
 TOTAL LIABILITIES

 EQUITY
       Stockholders' Equity (Or Deficit)
             Capital Stock
             Paid-In Capital
             Retained Earnings
      Total Stockholders’ Equity (Or Deficit)

      Partners’ Investment (Or Deficit)
 TOTAL LIABILITIES AND STOCKHOLDERS’
 EQUITY OR PARTNERS’ INVESTMENT



 Footnotes to balance sheet:




Monthly Financial Report - Corporate or Partnership Debtor                                                    Page 4 of 15
United States Trustee - Western District of Washington                                                        (February 2012)

      Case 16-11767-CMA                       Doc 2292       Filed 03/26/21    Ent. 03/26/21 15:26:54   Pg. 4 of 48
                                                                              Case Number
Debtor                                                                        Report Mo/Yr




                                              UST-13, COMPARATIVE INCOME STATEMENT



                                     For the month of
  GROSS SALES
  Less:       Returns and Allowances
  Net Sales
          Cost of Sales:
          Beginning Inventory
          Add:    Purchases
          Less: Ending Inventory
  Cost of Goods Sold
  GROSS MARGIN
  Other Operating Expenses:
              Officers' Salaries
              Other Salaries/Direct Labor
              Employee Benefits/Payroll Taxes
              Insurance
              Rent
              General and Administrative
  NET OPERATING PROFIT (LOSS)
  Add:        Other Income
  Less:       Interest Expense
  Other Adjustments to Income (Explain)
  Gain (Loss) on Sale of Assets
  Net Profit (Loss) Before Taxes
  Income Taxes
  NET PROFIT (LOSS)

 Notes:




Monthly Financial Report - Corporate or Partnership Debtor                                                    Page 5 of 15
United States Trustee - Western District of Washington                                                        (February 2012)

      Case 16-11767-CMA                       Doc 2292       Filed 03/26/21    Ent. 03/26/21 15:26:54   Pg. 5 of 48
                                                                                   Case Number
Debtor                                                                             Report Mo/Yr




                                       UST-14, SUMMARY OF DEPOSITS & DISBURSEMENTS


 INSTRUCTIONS: BEFORE COMPLETING THIS PAGE, prepare a UST-14 CONTINUATION SHEET (see next page) for each bank account
 or other source of the debtor's funds. The deposit and disbursement total from each CONTINUATION SHEET will be used to complete this
 SUMMARY.

 The debtor is responsible for providing an accurate monthly disbursement total for the purpose of calculating its obligation pursuant to 28
 U.S.C. § 1930 (a)(6) to pay statutory fees to the United States Trustee. The disbursement total encompasses all payments made by the
 bankruptcy estate during the reporting month, whether made directly by the debtor or by another party for the debtor. It includes checks
 written and cash payments for inventory and equipment purchases, payroll and related taxes and expenses, other operating costs, and debt
 reduction. It also includes payments made pursuant to joint check arrangements and those resulting from a sale or liquidation of the debtor’s
 assets. The only transactions normally excluded from the disbursement total are transfers within the same reporting month between multiple
 debtor accounts.

 A fee payment is due within 30 days after the end of each calendar quarter, or on April 30, July 31, October 31, and January 31,
 respectively. Since the amount billed is an estimate, the debtor is responsible for paying the correct statutory fee based on its actual
 disbursements for the calendar quarter, or portion thereof the debtor was in Chapter 11. Failure to pay statutory fees to the United States
 Trustee is cause for conversion or dismissal of the case. A copy of the statutory fee schedule may be found attached to this report.
 If you have questions computing the disbursement total, contact the Bankruptcy Analyst assigned to your case at (206) 553-2000.


 Summary of Deposits This Month

 Deposits from UST-14 Continuation Sheet(s)                                                                                    0.00
 Cash receipts not included above (if any)                                                                      $              0.00

                                                                                TOTAL RECEIPTS                                 0.00


 Summary of Disbursements This Month

 Disbursements from UST-14 Continuation Sheet(s)                                                                             40.00
 Disbursements resulting from asset sales out of the ordinary course
 (see Page 13, Question 1)                                                                                        $             0.00
 Disbursements made by other parties for the debtor (if any, explain)
     Difference from Gross Sale and proceeds of assets                                                          Note: Enter the amount for
                                                                                                                TOTAL DISBURSEMENTS
                                                                                                                here and on Page 2.


                                                                     TOTAL DISBURSEMENTS                                     40.00

         NET CASH FLOW (TOTAL RECEIPTS MINUS TOTAL DISBURSEMENTS)


 At the end of this reporting month, did the debtor have any delinquent statutory fees owing to the United States
 Trustee?         Yes        No             If “Yes”, list each quarter that is delinquent and the amount due.




                            (UST-14 CONTINUATION SHEETS, with attachments, should follow this page.)




Monthly Financial Report - Corporate or Partnership Debtor                                                                          Page 6 of 15
United States Trustee - Western District of Washington                                                                               (February 2012)

      Case 16-11767-CMA                       Doc 2292       Filed 03/26/21         Ent. 03/26/21 15:26:54                 Pg. 6 of 48
                                                                          Case Number
Debtor                                                                    Report Mo/Yr




                                      UST-14, CONTINUATION SHEET
                             STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS




 INSTRUCTIONS: Prepare a CONTINUATION SHEET for each bank account or other source of the debtor's funds and attach supporting
 documents as indicated on the checklist below.




 Depository (bank) name
 Account number

 Purpose of this account (select one):
   General operating account
   General payroll account
   Tax deposit account (payroll, sales, gambling, or other taxes)
   Other (explain)



 Beginning cash balance
          Add:               Transfers in from other estate bank accounts
                             Cash receipts deposited to this account
                             Financing or other loaned funds (identify source)
 Total cash available this month
          Subtract:          Transfers out to other estate bank accounts

                             Cash disbursements from this account
                             (total checks written plus cash withdrawals, if any)


 Adjustments, if any (explain)

 Ending cash balance


 Does this CONTINUATION SHEET include the following supporting documents, as required:                           Yes      No

          A monthly bank statement (or trust account statement);
          A detailed list of receipts for that account (deposit log or receipts journal);
          A detailed list of disbursements for that account (check register or disbursement
          journal); and,
          If applicable, a detailed list of funds received and/or disbursed by another party for the
          debtor.




                                 UST-14 CONTINUATION SHEET, Number                    of




    Case 16-11767-CMA               Doc 2292         Filed 03/26/21        Ent. 03/26/21 15:26:54             Pg. 7 of 48
                                                                                  Case Number
Debtor                                                                            Report Mo/Yr




                                           UST-14, SUMMARY OF DISBURSEMENTS (contd.)


  Payments on Pre-Petition Unsecured Debt (requires court approval)
  Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month on pre-
  petition unsecured debt?          Yes    No x              If “Yes”, list each payment.

                                                                                                        Payment            Date of court
             Payee’s name                                Nature of payment        Payment date          amount              approval




  Payments to Attorneys and Other Professionals (requires court approval)
  Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month to a
  professional such as an attorney, accountant, realtor, appraiser, auctioneer, business consultant, or other
  professional person?     Yes      No
  If “Yes”, list each payment.
                                                                                                        Payment            Date of court
         Professional’s name                        Type of work performed        Payment date          amount              approval




  Payments to an Officer, Director, Partner, or Other Insider of The Debtor
  Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month to an
  officer, director, partner, or other insider of the debtor? Yes   No             If “Yes”, list each payment.

                                                                                                        Payment            Purpose of
             Payee’s name                            Relationship to debtor       Payment date          amount              payment




  INSTRUCTIONS: Use the last column to describe the purpose of each payment, such as gross wages or salary, reimbursement for
  business expenses, loan repayment, advance, draw, bonus, dividend, stock distribution, or other reason for the payment(explain).




Monthly Financial Report - Corporate or Partnership Debtor                                                                      Page 7 of 15
United States Trustee - Western District of Washington                                                                           (February 2012)

      Case 16-11767-CMA                       Doc 2292           Filed 03/26/21    Ent. 03/26/21 15:26:54              Pg. 8 of 48
                                                                                     Case Number
Debtor                                                                               Report Mo/Yr




                                             UST-15, STATEMENT OF AGED RECEIVABLES


 INSTRUCTIONS: Complete all portions of UST-15, STATEMENT OF AGED RECEIVABLES, unless the debtor asserts the following two
 statements are true for this reporting month:

             1)         At the beginning of the reporting month, the debtor did not have any uncollected receivables from prior months
                        which includes both pre-petition and post-petition accounts receivable; and,
             2)         During the reporting month, the debtor did not have any receivables activity, including the accrual of new
                        accounts receivable, or the collection or writeoff of accounts receivable from prior months.

 Check here     if the debtor asserts that both statements are correct and skip to UST-16, STATEMENT OF POST-PETITION PAYABLES, on
 the next page.


 Accounts Receivable Aging

                           Balance at                Current        Past due             Past due            Past due           Uncollectible
                           month end                 portion       31-60 days           61-90 days         over 90 days         receivables

 Pre-petition
 receivables

 Post-petition
 receivables


 TOTALS

 Explain what efforts the debtor made during this reporting month to collect receivables over 60 days past due.




 Does the debtor have any accounts receivable due from an officer, director, partner, or other insider of the
 debtor?         If yes, explain.




 Accounts Receivable Reconciliation

 Closing balance from prior month

 New accounts receivable added this month

 Subtotal

 Less accounts receivable collected

 Closing balance for current month




Monthly Financial Report - Corporate or Partnership Debtor                                                                           Page 8 of 15
United States Trustee - Western District of Washington                                                                                   (February 2012)

      Case 16-11767-CMA                       Doc 2292         Filed 03/26/21         Ent. 03/26/21 15:26:54                Pg. 9 of 48
                                                                                      Case Number
Debtor                                                                                Report Mo/Yr




                                         UST-16, STATEMENT OF POST-PETITION PAYABLES
                                                        PART A - TAXES


 INSTRUCTIONS: Complete both pages of PART A - TAXES unless the debtor asserts the following statement is true for this reporting
 month:

             At the end of this reporting month, the debtor did not have any unpaid post-petition taxes which includes both current and
             delinquent tax obligations.

 Check here       if the debtor asserts the statement is correct, and skip to PART B - OTHER PAYABLES on Page 10.




 Reconciliation of Unpaid Post-Petition Taxes
                                                     (1)                    (2)                         (3)                        (4)
                                                                                                                          Unpaid post-petition
                                          Unpaid post-petition     Post-petition taxes          Post-petition tax            taxes at end of
                                           taxes from prior        accrued this month         payments made this            reporting month
            Type of tax                    reporting month          (new obligations)           reporting month           (Column 1+2-3 = 4)

                                                                  Federal Taxes

 Employee withholding taxes

 FICA/Medicare--Employee

 FICA/Medicare--Employer

 Unemployment

                                                                   State Taxes

 Dept. of Revenue

 Dept. of Labor & Industries

 Empl. Security Dept.

                                                                   Other Taxes

 Local city/county

 Gambling

 Personal property

 Real property

 Other

                                                                                  Total Unpaid Post-Petition Taxes       $




Monthly Financial Report - Corporate or Partnership Debtor                                                                            Page 9 of 15
United States Trustee - Western District of Washington                                                                                    (February 2012)

     Case 16-11767-CMA                       Doc 2292       Filed 03/26/21            Ent. 03/26/21 15:26:54                 Pg. 10 of 48
                                                                           Case Number
Debtor                                                                      Report Mo/Yr




                                         UST-16, STATEMENT OF POST-PETITION PAYABLES
                                                     PART A - TAXES (contd.)


Delinquent Tax Reports and Tax Payments (post-petition only)
         Taxing agency                  Tax reporting period   Report due date    Payment due date   Amount due




Explain the reason for any delinquent tax reports or tax payments:




Monthly Financial Report - Corporate or Partnership Debtor                                                Page 10 of 15
United States Trustee - Western District of Washington                                                      (February 2012)

     Case 16-11767-CMA                       Doc 2292     Filed 03/26/21    Ent. 03/26/21 15:26:54   Pg. 11 of 48
                                                                                   Case Number
Debtor                                                                              Report Mo/Yr




                                         UST-16, STATEMENT OF POST-PETITION PAYABLES
                                                   PART B - OTHER PAYABLES


 INSTRUCTIONS: Complete both pages of PART B - OTHER PAYABLES unless the debtor asserts that this statement is true for this
 reporting month:

             Except for taxes and professional fees disclosed in PART A and PART C of this report, respectively, the debtor has no
             other unpaid post-petition payables from the current reporting month, or from any prior reporting months.

 Check here        if the debtor asserts the statement is correct, and skip to PART C - ESTIMATED PROFESSIONAL FEES on Page 12.




 Reconciliation of Post-Petition Payables (excluding taxes and professional fees)

 Closing balance from prior month

 New payables added this month

             Subtotal

 Less payments made this month

 Closing balance for this reporting month                                                    $


 Breakdown of Closing Balance by Age
 Current portion

 Past due 1-30 days

 Past due 31-60 days

 Past due 61-90 days

 Past due over 90 days

 Total                                                                                       $

 For accounts payable more than 30 days past due, explain why payment has not been made:




Monthly Financial Report - Corporate or Partnership Debtor                                                                           Page 11 of 15
United States Trustee - Western District of Washington                                                                                (February 2012)

     Case 16-11767-CMA                       Doc 2292      Filed 03/26/21           Ent. 03/26/21 15:26:54                Pg. 12 of 48
                                                                                  Case Number
Debtor                                                                            Report Mo/Yr




                                         UST-16, STATEMENT OF POST-PETITION PAYABLES
                                               PART B - OTHER PAYABLES (contd.)


 INSTRUCTIONS: List each post-petition payable delinquent more than 30 days. Alternatively, attach the debtor’s accounts payable aging
 report if the report: 1) clearly separates pre-and post-petition accounts payable, and, 2) identifies each delinquent payable by vendor’s
 name, invoice date, invoice amount, and payment due date.


 Delinquent Post-Petition Payables (excluding taxes and professional fees)


 Vendor name                                                       Invoice date             Invoice amount           Payment due date




Monthly Financial Report - Corporate or Partnership Debtor                                                                       Page 12 of 15
United States Trustee - Western District of Washington                                                                             (February 2012)

     Case 16-11767-CMA                       Doc 2292    Filed 03/26/21           Ent. 03/26/21 15:26:54                Pg. 13 of 48
                                                                                  Case Number
Debtor                                                                            Report Mo/Yr




                                         UST-16, STATEMENT OF POST-PETITION PAYABLES
                                           PART C - ESTIMATED PROFESSIONAL FEES



 INSTRUCTIONS: Report only post-petition professional fees and expenses. To the extent possible, use billing statements to report the
 actual amounts due. If billing statements are not available, use the best information available to estimate the fees and costs.




                                                                                                                       Total estimated
                                                   Amount of retainer   Fees and expenses    Fees and expenses       fees and expenses
 Type of professional                                (if applicable)     from prior months    added this month          at month end

 Debtor’s counsel

 Debtor’s accountant

 Debtor’s other professional (explain)

 Trustee’s counsel

 Creditors’ Committee Counsel

 Creditors’ Committee other

 Total estimated post-petition professional fees and costs                                                          $




Monthly Financial Report - Corporate or Partnership Debtor                                                                    Page 13 of 15
United States Trustee - Western District of Washington                                                                          (February 2012)

     Case 16-11767-CMA                       Doc 2292         Filed 03/26/21      Ent. 03/26/21 15:26:54             Pg. 14 of 48
                                                                                     Case Number
Debtor                                                                               Report Mo/Yr




                                                         UST-17, OTHER INFORMATION


 INSTRUCTIONS: Answer each question fully and attach additional sheets if necessary to provide a complete response.        Yes       No
 Question 1 - Sale or Abandonment of the Debtor’s Assets. Did the debtor, or another party on
 behalf of the debtor, sell, transfer, or otherwise dispose of any of the debtor’s assets during the
 reporting month? Include only sales out of the ordinary course. The debtor must attach an escrow
 statement for each sale of real property and an auctioneer's report for each auction.
                                                                                                   Escrow Statement
      Asset                Date of               Method of        Gross         Net Proceeds        or Auctioneers
      Description          Court Approval        Disposition      Sales Price   Received (&Date)    Report Attached?

 1.

 2.

 3.

 4.

 5.

                                                         Total

 Any disbursements made from escrow or trust accounts from the proceeds of the above transactions should also
 be included on the line of UST-14 entitled "Disbursements from sales out of the ordinary course."


 Question 2 - Financing. During the reporting month, did the debtor receive any funds from an
 outside funding source?
         Date of Court Approval                Amount              Source of funds           Date Received




                                      Total


 Question 3 - Insider Loans/Capital Contributions. During the reporting month, did the debtor
 receive any funds from an officer, director, partner, or other insider of the debtor?

         Date of Court Approval                Amount              Source of funds           Date Received




                                      Total




Monthly Financial Report - Corporate or Partnership Debtor                                                                  Page 14 of 15
United States Trustee - Western District of Washington                                                                        (February 2012)

      Case 16-11767-CMA                       Doc 2292           Filed 03/26/21      Ent. 03/26/21 15:26:54            Pg. 15 of 48
                                                                                    Case Number
Debtor                                                                              Report Mo/Yr



                                                         UST-17, OTHER INFORMATION


                                                                                                                      Yes       No
 Question 4 - Insurance and Bond Coverage. Did the debtor renew, modify, or replace any
 insurance policies during this reporting month?

 Renewals:
      Provider                 New Premium                Is a Copy Attached to this Report?



 Changes:
      Provider                 New Premium                Is a Copy Attached to this Report?




 Were any insurance policies canceled or otherwise terminated for any reason during the reporting
 month? If yes, explain.



 Were any claims made during this reporting month against the debtor’s bond? (Answer “No” if the
 debtor is not required to have a bond. If yes, explain.




 Question 5 - Personnel Changes. Complete the following:
                                                                                               Full-time           Part-time
 Number of employees at beginning of month
 Employees added
 Employees resigned/terminated
 Number employees at end of month
                                                                        Gross Monthly Payroll and Taxes      $

 Question 6 - Significant Events. Explain any significant new developments during the reporting month.




 Question 7 - Case Progress. Explain what progress the debtor made during the reporting month toward
 confirmation of a plan of reorganization.




Monthly Financial Report - Corporate or Partnership Debtor                                                             Page 15 of 15
United States Trustee - Western District of Washington                                                                   (February 2012)

     Case 16-11767-CMA                       Doc 2292        Filed 03/26/21         Ent. 03/26/21 15:26:54       Pg. 16 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 17 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 18 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 19 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 20 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 21 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 22 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 23 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 24 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 25 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 26 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 27 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 28 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 29 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 30 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 31 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 32 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 33 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 34 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 35 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 36 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 37 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 38 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 39 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 40 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 41 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 42 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 43 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 44 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 45 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 46 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 47 of 48
Case 16-11767-CMA   Doc 2292   Filed 03/26/21   Ent. 03/26/21 15:26:54   Pg. 48 of 48
